IN THE SUPREME COURT OF THE STATE OF DELAWARE

RICHARD HUNT, §
§ No. 672, 2015
Defendant Below, §
Appellant, § Court BeloW_-Superior Court
§ of the State of Delaware
v. §
§ Cr. ID 1007026321
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: October 25, 2016
Decided: November 1, 2016

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
O R D E R

This lSt day of November, 2016, it appears that:

(l) The Defendant-BeloW/Appellant, Richard Hunt, appeals from a final
judgment of the Superior Court denying his Amended Motion for Postconviction
Relief. Hunt argues on appeal that the Superior Court erred in denying his claim
that sentencing counsel rendered ineffective assistance by failing to investigate and
present certain mitigation evidence that Hunt argues would have persuaded the judge
to impose a lesser sentence. Hunt also argues that he Was prejudiced by counsel’s

statements during the sentencing proceeding

(2) We have concluded that Hunt’s arguments are without merit. The
record reflects that the Superior Court reviewed the presentence report and had at its
disposal the full range of information relating to Hunt’s circumstances, including
most of the mitigating evidence that Hunt alleges was not presented. The record also
reflects that his attorney’s statements during the sentencing proceeding did not fall
below an objective standard of reasonableness nor did they result in actual prejudice
against Hunt. Therefore, the judgment of the Superior Court must be affirmed.

(3) On July 23, 2010, a woman reported to police that her ward, an eight-
year old girl, had been sexually abused by Hunt. The child was interviewed at the
Children’s Advocacy Center, at which time she provided details about the sexual
assault and identified Hunt as the man who assaulted her. She also stated that she
had been assaulted one month prior.

(4) On July 29, 2010, police responded to another complaint of sexual
assault in Claymont, Delaware at an old elementary school that was being utilized
as a Boys & Girls Club. An employee of the Boys & Girls Club informed police
that a man came into the building, inquired about daycare, used the restroom, and
then left. The employee explained that the same man later reentered the building
through a dislodged window in the restroom. The man then approached a woman in

her office with a knife and raped her. A positive DNA match subsequently identified

Hunt as the man who raped the woman at the Boys & Girls Club. On July 30, 2010,
police issued an arrest warrant for Hunt.

(5) On August 3, 2010, police responded to another complaint of sexual
assault in Claymont. A woman told police that she had left her apartment for a brief
period and when she retumed, a man confronted her inside her apartment and
sexually assaulted her.

(6) On August 9, 2010, police arrested Hunt. Afcer he was read his
Miranda rights, Hunt confessed to raping the woman at the Boys & Girls Club and
sexually assaulting the woman in Claymont.

(7) On October ll, 2010, a grand jury indicted Hunt on five counts of Rape
in the First Degree, two counts of Robbery in the First Degree, nine counts of
Possession of a Deadly Weapon During the Commission of a Felony (“PDWDCF”),
and one count each of Kidnapping in the First Degree, Kidnapping in the Second
Degree, Rape in the Second Degree, Assault in the Second Degree, Unlawful Sexual
Contact, Strangulation, Wearing a Disguise, Burglary in the Second Degree, and
Terroristic Threatening. Hunt pled guilty to one count each of Rape in the First
Degree, Rape in the Second Degree, and PDWDCF. On January 13, 2012, Hunt
received a life sentence plus thirty-five years incarceration.

(8) Hunt argues that the Superior Court erred in denying his postconviction

claim of ineffective assistance of counsel. Hunt argues that sentencing counsel’s

failure to investigate and present certain mitigation evidence amounts to ineffective
assistance of counsel under the standard set forth by the United States Supreme
Court in Strz'cklana’ v. Washington. Under Strickland, to prevail on a claim of
ineffective assistance of counsel, the defendant must show that (1) counsel’s
representation fell below an objective standard of reasonableness, and (2) counsel’s
actions caused the defendant actual prejudice, such that there is a reasonable
probability that the result of the proceeding would have been different.l

(9) In his motion for postconviction relief, Hunt prepared a report
containing mitigation evidence that Hunt argues should have been investigated and
submitted to the court at the time of his sentencing. This allegedly “new” mitigation
evidence includes evidence of: severe physical and emotional abuse by Hunt’s
father; an impoverished childhood in which Hunt was homeless and lacked basic
living necessities; molestation, sexual abuse, and incestuous relationships with
Hunt’s relatives; serious mental disorders, including anxiety, paranoia, bipolar
disorder, and sexual identity disorder; a history of drug dealing and incarcerations
since childhood; and efforts to reform his behavior and receive help with his mental
illness. Hunt argues that had this evidence been offered to the court, it would have

persuaded the court to impose a lesser sentence. Hunt argues that the failure to

 

l Strickland v. Washington, 466 U.S. 668, 689-90, 694 (1984).
4

investigate and present this evidence falls below an objective standard of
reasonableness and resulted in prejudice.

(10) Hunt also argues that he was further prejudiced by sentencing counsel’s
statements to the court. The sentencing transcript reflects that sentencing counsel
told the court that “[Hunt] is probably not going to see the light of day in our lifetime
. . . .” and that Hunt always wears a “facade.” Sentencing counsel reminded the
court that Hunt has spent most of his life in prison and stated that Hunt “comes from
a family where brothers and sisters are just the same. They all have records . . . .”
Sentencing counsel also told the court that “it is not surprising to see people like Mr.
Hunt because they have grown up in the system, grown up institutionalized, their
mothers and fathers have been the criminals, bad people, who we have put away for
a long time and then they have taught him.” Finally, sentencing counsel concluded
by stating “[Hunt] has never had a shot. Unfortunately, he never will be, but for the
public, for his victims, it’s probably best . . . . It is ridiculous, but we are asking the
Court to fashion an appropriate sentence, maybe life is too much, but maybe 27
[years] is not enough.”

(11) Hunt argues that these statements do not reflect an attorney Zealously
advocating for his client. In contrast, Hunt argues, the statements “sound as though
they were made by a prosecutor attempting to persuade a judge to issue a life

sentence.” He contends that such conduct falls below an objective standard of

reasonableness Accordingly, Hunt argues that, but for sentencing counsel’s
deficient performance, there is a reasonable probability that the court would have
been persuaded to impose a lesser sentence.

(12) The State responds by asserting that the evidence of Hunt’s troubled
past was included in the presentence report and that the judge considered it in
determining the sentence. In its opinion, the Superior Court stated that it was “well
informed about [Hunt’s] social background, his criminal history, his family
circumstances and upbringing, the deprivations, abuse and neglect he suffered, his
poor academic performance and conduct issues in school, as well as his intentions
to improve his life, change his behavior and try to make a good life for himself`.”
Accordingly, the State argues, the mitigation evidence that Hunt argues should have
been presented by his sentencing counsel was presented and, therefore, would not
have persuaded the court to impose a lesser sentence.

(13) Next, the State argues that Hunt was not prejudiced by his sentencing
counsel’s presentation during the sentencing proceeding The State argues that
sentencing counsel strategically chose not to present certain evidence of Hunt’s
history, such as being sexually abused and sexually abusing others, because such
evidence would not ultimately serve to mitigate his sentence. In fact, the State
asserts, such evidence could have persuaded the court to impose a greater sentence.

Accordingly, the State contends that Hunt failed to demonstrate ineffective

assistance of counsel, such that the Superior Court did not err in denying his motion
for postconviction relief.

(14) This Court reviews a Superior Court judge’s decision to deny
postconviction relief for an abuse of discretion.2 When deciding legal or
constitutional questions, this Court reviews those questions de novo.3 Under the
Strz'ckland test, “appellate . . . review is subject to a strong presumption that counsel’s
conduct was professionally reasonable.”4

(15) To prevail on a claim of ineffective assistance of counsel, Hunt must
show that (1) his counsel’s representation fell below an objective standard of
reasonableness, and (2) his counsel’s actions caused him prejudice.5 Prejudice in
this context is defined as “a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.”6 Hunt
must make a concrete showing of “actual prejudice.”7 Furthermore, Hunt “must
overcome a strong presumption that trial counsel’s conduct was professionally

9s8

reasonable The record reflects that Hunt cannot meet either prong under

 

2 Ploofv. Sraze, 75 A.3d 811, 820 (Del. 2013).

3 Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).

4 Somervz'lle v. State, 703 A.2d 629, 631 (Del. 1997) (quoting Albury v. State, 551 A.2d 53, 59
(Del. 1988)).

5 Szrickland, 466 U.s. at 689_90, 694.

6 Dawson, 673 A.2d at 1190.

7 Somerville, 703 A.2d at 632.

8 Brooks v. State, 40 A.3d 346, 354 (Del. 2012).

7

Strz'ckland regarding both the proposed mitigation evidence and his sentencing
counsel’ s presentation

(16) Hunt argues a more detailed investigation and presentation of certain
evidence would have mitigated the court’s sentence. However, the record reflects
that the court was already aware of and considered the evidence that would have had
any mitigating effect. Specifically, the presentence report included detailed
information on Hunt’s parents, Hunt’s impoverished childhood and evidence of
neglect, Hunt’s father’s physical abuse, Hunt’s involvement in crime and subsequent
incarcerations at a young age, Hunt’s poor performance in school, and Hunt’s mental
health diagnoses

(17) While the presentence report does not include specific accounts of
Hunt’s sexual encounters, which were detailed in Hunt’s postconviction mitigation
report, the presentence report does include evidence that Hunt had serious sexual
issues. An evaluation of Hunt conducted in 1994, which was included in the
presentence report, indicates that Hunt was diagnosed with “psycho-active substance
abuse, sexual identity disorder and developmental disabilities.” That evaluation also
concluded that Hunt was “obviously sexualized at a young age” and stated that he
fought with his girlfriend.

(18) The record reflects that the information Hunt argues should have been

investigated further was included in his presentence report and that the judge

considered that information in imposing the sentence. The Superior Court has
“broad discretion to consider information pertaining to a defendant’s personal
history and behavior which is not confined exclusively to conduct for which that
defendant was convicted.”9 While defense counsel has a general duty to investigate
any mitigating or exculpatory evidence, counsel is not required to pursue all lines of
investigation about potentially mitigating evidence.10 Here, the Superior Court’s
sentence was guided by an extensive presentence report. The sentencing judge’s
reasoning was well-informed and based on a concern of public safety given Hunt’s
violent history. Sentencing counsel’s failure to present this evidence more
thoroughly did not fall below an objective standard of reasonableness The Superior
Court, therefore, did not abuse its discretion in finding that Hunt’s counsel was not
ineffective

(19) Hunt’s second argument is that sentencing counsel failed to zealously
advocate for a lesser sentence. Hunt cites several instances from the sentencing
proceeding in which, he alleges, his counsel failed to make a strong argument in
favor of a lesser sentence. Hunt argues that sentencing counsel’s statements seemed

more like a prosecutor’s arguments in favor of a greater sentence. Counsel’s

 

9 Mayes v. State, 604 A.2d 839, 842 (Del. 1992) (intemal quotations omitted).
'° Alston v. State, 2015 WL 5297709, at *2 (Del. 2015); Flamer v. State, 585 A.2d 736, 756-57
(Del. 1990).

9

presentation during the sentencing proceeding, Hunt argues, therefore fell below an
objective standard of reasonableness and resulted in prejudice.

(20) Hunt’s argument fails to meet either prong of the Strickland analysis
In reviewing whether the conduct at issue falls below an objective standard of
reasonableness “appellate . . . review is subject to a strong presumption that
counsel’s conduct was professionally reasonable.”11 “The purpose of this
presumption is to eliminate the distorting effects of hindsight `in examining a
strategic course of conduct that may have been within a range of professional
reasonableness at the time.”12 The second prong of Strickland requires concrete
evidence of actual prejudice. “Mere allegations of ineffectiveness will not suffice.”13
A defendant must make specific allegations of actual prejudice and substantiate
them.14 And a defendant must overcome the presumption that “under the
circumstances, the challenged action might be considered sound trial strategy.”15

(21) In rejecting Hunt’s claim of ineffective assistance of counsel, the
Superior Court noted that the sentence it imposed was guided by the presentence
report and an extensive list of aggravating factors, as well as concerns of public

safety. The court noted “. . . given the nature of these offenses and the violent nature

 

" Somerville, 703 A.2d at 631 (quoting Albury, 551 A.2d at 59).

12 Id.

13 Wright v. State, 671 A.2d 1353, 1356 (Del. 1996).

14 Y0unger v. State, 580 A.2d 552, 555-56 (Del. 1990); Super. Cf. Crirn. R. 6l(b)(2).
15 Strickland, 466 U.S. at 689 (intemal quotations omitted).

10

of them, threats you made with regard to these individuals’ lives, impact of this crime
on them, and on the community . . . these sentences are warranted.” There is no
evidence that sentencing counsel’s statements actually prejudiced Hunt.

(22) ln his presentation to the court, sentencing counsel was attempting to
make an emotional appeal rather than focus on the facts and circumstances of Hunt’s
situation. Such a decision is rational and within the range of reasonableness The
record does not reflect that, but for sentencing counsel’s statements, there is a
reasonable probability that the result of the sentencing proceeding would have been
different. Sentencing counsel’s actions did not fall below an objective standard of
reasonableness nor did they prejudice Hunt.

(23) The Superior Court did not abuse its discretion nor commit legal error
in denying Hunt’s motion for postconviction relief based on a claim of ineffective

assistance of counsel.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

/KMW~…

. _{/
Justice U

ll